PER CURIAM.
The parties to this case are landlord and tenant. They entered into a written lease which granted to the lessee/appellee an option to renew the lease for an additional three years. The lease did not specify that the option should be exercised in any particular form or by any particular time.
Both of the parties seem to take the position that the case was appropriate for summary judgment; they differ only as to which party was entitled to prevail. We have examined the record and find adequate evidentiary support therein for the trial judge’s conclusion that the renewal of the lease was validly exercised.
Appellant’s total reliance on Section 83.04 Florida Statutes (1975), is not justified in this case. Equitable considerations can vary the application of that statutory section. Ledford v. Skinner, 328 So.2d 219 (Fla. 1st DCA 1976).
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
DOWNEY and DAUKSCH, JJ., and BURNSTEIN, Associate Judge, concur.